Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, and 3-7 are pending. Claims 1, and 3-7 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 06/16/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 9-13, in the final mailed 02/16/2022 is withdrawn. The claims were canceled.
The 103(a) rejection of claims 1, 3, 5-6, 9-10, 12 over ‘887 (CN106748887, Published 05-2017. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009) in the final mailed 02/16/2022 is withdrawn. Claim amendments have overcome the rejection.
The 103(a) rejection of claims 4 and 13 over ‘887 (CN106748887, Published 05-2017. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), ‘331 (3,492,331, Patent date 01-1970), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), as applied to claims 1, 3, 5-6, 9-10, 12 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968), in the final mailed 02/16/2022 is withdrawn. Claim amendments have overcome the rejection.
The 103(a) rejection of claims 1, 3-6, 9-10 and 12-13 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009) in the final mailed 02/16/2022 is withdrawn. Claim amendments have overcome the rejection.
The 103(a) rejection of claim 11 over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009), as applied to claims 1, 3-6, 9-10 and 12-13 and in further view of THF or Et2O (two pages, published 08-2019), in the final mailed 02/16/2022 is withdrawn. Claim amendments have overcome the rejection.. Claim 11 was cancelled.
The obvious double patenting rejections involving applications 15/734,645, 17/111,949, 17/109,805, 17/109,893, 17/111,688, 17/111, 779, 17/111, 814, 17/111, 857, 17/111, 891, in the final mailed 02/16/2022 are withdrawn. The applications neither disclose or fairly suggest the steps in current claims 1 and/or 7.

Proposed Claim Amendments in Final Mailed 02/16/2022
	After further review and discussions with a primary, the limitation of measuring or determining the carbon tetrachloride (CCl4) concentration does not render claim 1 allowable. The reason being the prior art teaches the washing of the triphosgene as currently claimed. This would necessarily lead to the removal of the carbon tetrachloride from the triphosgene.
The act of washing, which ensures the zero amount of CCl4 is interpreted to be the measurement step. The washing necessarily ensures the amount of CCl4 to be zero and therefore is a measurement of the CCl4 amount.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009).

Interpretation of Claims

    PNG
    media_image1.png
    260
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    801
    media_image2.png
    Greyscale

	The specification loosely defines the compositions in claim 1 as follows (p. 8).

    PNG
    media_image3.png
    446
    1271
    media_image3.png
    Greyscale

The diisocyanate composition is interpreted to be any diisocyanate with an additional entity. For example a reaction product mixture of the diisocyanate and a solvent.
The diamine hydrochloride composition is interpreted to be an HCl salt of the diamine. 
The triphosgene composition is interpreted to be triphosgene with an additional entity. For example, a solvent.
Concerning the carbon tetrachloride (CCl4) being a decomposition product of triphosgene, this limitation does not require any amount of CCl4 to be present in the triphosgene nor does the limitation further limit the triphosgene composition. Therefore, a teaching of the triphosgene composition would anticipate the limitation.
Less than 1% CCl4 is 0% CCl4.
The act of washing with the 5 C Et2O, which ensures the zero amount of CCl4 is interpreted to be the measurement step.

Scope of the Prior Art
	887 teaches (Example 1) the preparation of an m-xylylene diisocyanate from the reaction of m-xylylenediamine hydrochloride with BTC-chlorobenzene. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The chlorobenzene is a solvent. The BTC-chlorobenzene being the currently claimed triphosgene composition. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is the instant diisocyanate composition.
Concerning claim 3 and the ratio of diamine HCl to triphosgene, 887 teaches (p. 4 of 5) a ratio of 0.4:1 to 3:1. This ratio overlaps the instant range of 1:1 to 5. 
Concerning claim 3 and the reaction temperatures, 887 teaches (p. 4 of 5) reaction temperatures of 100 to 160C. This range overlaps the instant range of 110C to 160C.
Ascertaining the Difference
 	887 does not teach washing the triphosgene with diethyl ether at 5 C or lower.

Secondary Reference
	Eckert et al. teaches (p. 895, Experimental procedure) purification of triphosgene via the removal of CCl4 (carbon tetrachloride) via vacuum, with a subsequent drying step.
	Eckert et al. teaches (p. 895, Table 1) the use of the triphosgene in the preparation of a diisocyanate.
	Armarego et al. teach (page 4 of 4, written page 103) triphosgene is a good solid substitute for phosgene. Armarego et al. goes on to teach (page 4 of 4, written page 103) crystallizing triphosgene from pet ether, washing with anhydrous cold Et2O, de-gassing at 200 mm, and drying at 0.1 mm (0.1 mm is 0.1 torr).
	The above teachings render Eckert et al. and Armarego et al. analogous art to the invention.  
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, Eckert et al. Armarego et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have purified triphosgene as taught by Eckert et al. (p. 895) prior to use in the preparation of the diisocyanate as taught by 887 (Example 1). The ordinary artisan would have done so with a reasonable expectation of success because Eckert et al. teaches (p. 895) the use of the triphosgene that has been purified in the preparation of a diisocyanate.
Additionally, it would have been obvious to wash the triphosgene with cold Et2O with a reasonable expectation of success because Armarego et al. teach (page 4 of 4, written page 103) a good substitute of phosgene is triphosgene. The ordinary artisan would have looked to the teachings of Armarego et al. because Armarego et al. teach overlapping drying steps taught by Eckert et al. (p. 895) and Armarego et al. cites (page 4 of 5, written page 103) the Eckert et al. reference.
Concerning the 5C temperature of the Et2O, Armarego et al. teach (page 4 of 4, written page 103) cold Et2O is used to wash the triphosgene. The ordinary artisan instructed to use cold Et2O, would have experimented with cold temperatures to arrive at the instant temperature of 5C. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the cold Et2O taught by Armarego et al. had the temperature of 5C.
Concerning the triphosgene composition having less than 1% CCl4, the above argued combination of 887, Eckert et al. and Armarego et al. instruct the ordinary artisan to arrive at methods substantially identical to the methods of the current invention. The methods are washing the triphosgene with diethyl ether a 5 C. Due to the methods of the prior art and the methods of the instant invention being substantially identical with respect to washing of the triphosgene, the triphosgene obtained by practicing the combined teachings of the prior art would have led to the currently claimed triphosgene composition having a zero concentration of CCl4. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 3 MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”


	Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicant argues triphosgene is in part is decomposed by various causes… to generate CCl4.
Examiner’s response:
	Applicant is not arguing a claim limitation because claim 1 does not require an amount of CCl4 to be present.

Applicant argues:
Moreover, according to the claimed invention as defined in amended claim 1, the content of the carbon tetrachloride is measured and the content of the decomposition product is adjusted to less than 1% by weight by washing the triphosgene composition with diethyl ether at 5 °C or lower. None of the cited references discloses the aforementioned limitations of amended claim 1.

Examiner’s response:
	The above rejection utilizes prior art that teaches the currently claimed washing of triphosgene. As argued above, the prior art taught substantially identical method steps as to the currently claimed method steps. Thus resulting in the currently claimed triphosgene composition absent of CCl4.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009) as applied to claims 1 and 3 and in further view of ‘888 (US Patent 3,410,888, Patent date 11-1968).
Interpretation of Claims

    PNG
    media_image1.png
    260
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    801
    media_image2.png
    Greyscale

	The specification loosely defines the compositions in claim 1 as follows (p. 8).

    PNG
    media_image3.png
    446
    1271
    media_image3.png
    Greyscale

The diisocyanate composition is interpreted to be any diisocyanate with an additional entity. For example a reaction product mixture of the diisocyanate and a solvent.
The diamine hydrochloride composition is interpreted to be an HCl salt of the diamine. 
The triphosgene composition is interpreted to be triphosgene with an additional entity. For example, a solvent.
Concerning the carbon tetrachloride (CCl4) being a decomposition product of triphosgene, this limitation does not require any amount of CCl4 to be present in the triphosgene nor does the limitation further limit the triphosgene composition. Therefore, a teaching of the triphosgene composition would anticipate the CCl4 decomposition product.
Less than 1% CCl4 is 0% CCl4.
The act of washing with the 5 C Et2O, which ensures the zero amount of CCl4 is interpreted to be the measurement step.

    PNG
    media_image4.png
    176
    815
    media_image4.png
    Greyscale


Scope of the Prior Art
	The combinational teachings of 887, Eckert et al. and Armarego et al. are written in the above 103 rejection and are incorporated herein by reference.
	Additional teachings of 887 are as follows. 887 teaches (page 2 of 5) the reaction solution is subjected to filtration and distillation.

Ascertaining the Difference
	However, 887, Eckert et al. and Armarego et al. do not teach two distillations nor the temperatures, pressures and duration (time) of the two distillations. 

Secondary Reference
	888 teach overlapping subject matter as disclosed by 887. For example, 888 teach (column 1) a process for preparation, isolation and recovery of a hydrocarbyl mono- and polyisocyanate. 888 teaches (column 4) overlapping isocyanates, e.g. m-xylylene alpha alpha diisocyanate.
888 teach (column 3, claim 1) the preparation, isolation and recovery of the aromatic diisocyanate is accomplished via first reacting an aromatic diamine with phosgene and distilling off a portion of the aromatic diisocyanate so produced, passing the remaining residue into a second distillation vessel. This teaching suggests utilization of two distillation steps to isolate the diisocyanate.
888 goes on to teach (column 3) sufficient temperatures and vacuum are required to evaporate the diisocyanate. This is motivation to modify temperatures to evaporate the diisocyanate.
  
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, Eckert et al., Armarego et al. and 888 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the two distillation process taught by 888 (column 3) to distill the diisocyanate product arrived at by the above argued combinational teachings of 887, Eckert et al. and Armarego et al. The ordinary artisan would have done so to satisfy a distillation procedure. An expectation of success would have existed due to 887 and 888 teaching distilling overlapping diisocyanates. See 887 (Example 1) and 888 (column 4).
Concerning the instant times of distillation (claim 4), the evaporation of the diisocyanate would have not occurred instantaneously. Thus, a time would have been required to evaporate the diisocyanate. The ordinary artisan would have arrived at the instant times to allow for the evaporation of the diisocyanate. 
Concerning the distillation temperatures (claim 4, 13), the ordinary artisan would have arrived at the instant temperatures via routine experimentation. The ordinary artisan would have done so to ensure sufficient temperatures were present to evaporate the diisocyanate. 888 (column 3). 
MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009) as applied to claims 1 and 3 and in further view of ‘331 (3,492,331, Patent date 01-1970) and ‘056 (CN106674056, Published 05-2017).

Interpretation of Claims

    PNG
    media_image1.png
    260
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    801
    media_image2.png
    Greyscale

	The specification loosely defines the compositions in claim 1 as follows (p. 8).

    PNG
    media_image3.png
    446
    1271
    media_image3.png
    Greyscale

The diisocyanate composition is interpreted to be any diisocyanate with an additional entity. For example a reaction product mixture of the diisocyanate and a solvent.
The diamine hydrochloride composition is interpreted to be an HCl salt of the diamine. 
The triphosgene composition is interpreted to be triphosgene with an additional entity. For example, a solvent.
Concerning the carbon tetrachloride (CCl4) being a decomposition product of triphosgene, this limitation does not require any amount of CCl4 to be present in the triphosgene nor does the limitation further limit the triphosgene composition. Therefore, a teaching of the triphosgene composition would anticipate the CCl4 decomposition product.
Less than 1% CCl4 is 0% CCl4.
The act of washing with the 5 C Et2O, which ensures the zero amount of CCl4 is interpreted to be the measurement step.


    PNG
    media_image5.png
    116
    766
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    118
    778
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    159
    783
    media_image7.png
    Greyscale

	The APHA value of 10 or less is prepared by utilizing the diamine hydrochloride and triphosgene compositions.
	See the specification page 27, which states the following.

    PNG
    media_image8.png
    389
    1286
    media_image8.png
    Greyscale

On page 9, the specification recites the following regarding the diamine hydrochloride composition. 

    PNG
    media_image9.png
    322
    1271
    media_image9.png
    Greyscale

On page 23 the specification recites the following regarding the triphosgene composition. 

    PNG
    media_image10.png
    152
    1274
    media_image10.png
    Greyscale

	On page 17 the specification recites the following regarding the preparation of the diisocyanate composition. See next page.

    PNG
    media_image11.png
    262
    1267
    media_image11.png
    Greyscale

Therefore, utilizing a diamine hydrochloride and triphosgene composition as cited above, would necessarily result in a diisocyanate having an APHA value as currently claimed.	

Scope of the Prior Art
	The teachings of 887, Eckert et al. and Armarego et al. are written in the above 103 rejection and are incorporated by reference.

Ascertaining the Difference
	887, Eckert et al. and Armarego et al. do not teach preparing the diamine hydrochloride composition by reacting a diamine with an aqueous hydrochloric acid solution (HCl), the HCl solution having a concentration of 20 to 45% by weight, the ratio of diamine to HCl solution of 1:2 to 5 at a temp. of 20 to 40C, the APHA value of 10 or less.
Secondary Reference
	331 teach (column 4) the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid followed by evaporation to dryness. 331 teaches overlapping subject matter as taught by 887 and as currently claimed. For example, 331 teach (column 1) the phosgenation of primary amines to give the corresponding isocyanate.  331 goes on to teach (column 4) overlapping amines, e.g. xylylenediamine.
	056 teach the following ratios of a diamine to hydrochloric acid (p. 2 of 6). These ratios overlap the currently claimed ratios.

    PNG
    media_image12.png
    118
    1185
    media_image12.png
    Greyscale

	The HCl used by 056 has the current concentrations of 20% to 45% by weight. See 056 (Example 1), which recites 250g of 36% HCl with 30 g of water. This percent overlaps the currently claimed percent range. 
	The reaction of the diamine and HCl was done at 20C and reflux. See 056 (Example 1). This temperature overlaps the currently claimed temperatures.

	Additional 056 teach overlapping diamines as taught by 331. For example 331, teach the cycloaliphatic mono and polyamines can include cyclohexylamine or cycloaliphatic polyamines (column 4 lines 50-70).

Obviousness
	It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 887, Eckert et al. Armarego et al., 331 and 056 to arrive at the instant invention with a reasonable expectation of success.
	For example, it would have obvious to prepare the diamine hydrochloride via dissolution of the amine in aqueous hydrochloric acid because 331 teach the making of the hydrochloride salt of the amine can be made from anhydrous HCl or alternatively the amine hydrochloride can be prepared by dissolution of the amine in aqueous hydrochloric acid (column 4).
Concerning the ratios of diamine to HCl, the concentrations of HCl and the temperatures, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon preparing and subsequently reacting the diamine HCl composition and the triphosgene composition, the ordinary artisan would have arrived at claim 5 and the APHA levels of the diisocyanate. The reason being the prior art methods of preparing the triphosgene, diamine HCl compositions and subsequently reacting the compositions, are substantially identical to the methods of the current invention. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The ordinary artisan would have considered the teachings of 056 and 887, because 331 teach overlapping diamines as taught by 056 and 887.
	
Claims 1, and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘352 (USPGPub 2021/0230352, PCT/KR2019/006832 filed 06-2019), Eckert et al. (Triphosgene, a Crystalline Phosgene Substitute, Angew. Chem. Int. Ed. Engl. 26, No. 9, pp. 894-895, Published 1987) and Armarego et al. (Purification of Laboratory Chemicals 6th Edition, total pages 4, Published 2009).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 

Interpretation of Claims

    PNG
    media_image1.png
    260
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    801
    media_image2.png
    Greyscale

	The specification loosely defines the compositions in claim 1 as follows (p. 8).

    PNG
    media_image3.png
    446
    1271
    media_image3.png
    Greyscale

The diisocyanate composition is interpreted to be any diisocyanate with an additional entity. For example a reaction product mixture of the diisocyanate and a solvent.
The diamine hydrochloride composition is interpreted to be an HCl salt of the diamine. 
The triphosgene composition is interpreted to be triphosgene with an additional entity. For example, a solvent.
Concerning the carbon tetrachloride (CCl4) being a decomposition product of triphosgene, this limitation does not require any amount of CCl4 to be present in the triphosgene nor does the limitation further limit the triphosgene composition. Therefore, a teaching of the triphosgene composition would anticipate the CCl4 decomposition product.
Less than 1% CCl4 is 0% CCl4.
The act of washing with the 5 C Et2O, which ensures the zero amount of CCl4 is interpreted to be the measurement step.

    PNG
    media_image13.png
    172
    784
    media_image13.png
    Greyscale


    PNG
    media_image4.png
    176
    815
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    116
    766
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    118
    778
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    159
    783
    media_image7.png
    Greyscale

	The APHA value of 10 or less is prepared by utilizing the diamine hydrochloride and triphosgene compositions.
	See the specification page 27, which states the following.

    PNG
    media_image8.png
    389
    1286
    media_image8.png
    Greyscale

On page 9, the specification recites the following regarding the diamine hydrochloride composition. 

    PNG
    media_image9.png
    322
    1271
    media_image9.png
    Greyscale

On page 23 the specification recites the following regarding the triphosgene composition. 

    PNG
    media_image10.png
    152
    1274
    media_image10.png
    Greyscale

	On page 17 the specification recites the following regarding the preparation of the diisocyanate composition. See next page.

    PNG
    media_image11.png
    262
    1267
    media_image11.png
    Greyscale

Therefore, utilizing a diamine hydrochloride and triphosgene composition as cited above, would necessarily result in a diisocyanate having an APHA value as currently claimed.
Scope of the Prior Art
	352 teaches the following.

    PNG
    media_image14.png
    274
    594
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    215
    595
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    165
    590
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    111
    595
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    218
    590
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    60
    595
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    214
    599
    media_image20.png
    Greyscale

	The above ratios of diamine to HCl, the concentrations of HCl and the temperatures overlap the currently claimed ranges.

Ascertaining the Difference
 	352 does not teach washing the triphosgene with Et2O at 5C. 352 does not teach the instant APHA value of 10 or less. 

Secondary Reference
	Eckert et al. teaches (p. 895) purification of triphosgene via the removal of CCl4 (carbon tetrachloride) via vacuum, with a subsequent drying step.
	Eckert et al. teaches (p. 895) the use of the triphosgene in the preparation of a diisocyanate.
	Armarego et al. teach (page 4 of 4, written page 103) triphosgene is a good solid substitute for phosgene. Armarego et al. goes on to teach (page 4 of 4, written page 103) crystallizing triphosgene from pet ether, washing with anhydrous cold Et2O, de-gassing at 200 mm, and drying at 0.1 mm (0.1 mm is 0.1 torr).
	The above teachings render Eckert et al. and Armarego et al. analogous art to the invention.  
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 352, Eckert et al. and Armarego et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have purified triphosgene as taught by Eckert et al (p. 895) prior to use in the preparation of the diisocyanate as taught by 532 (Par. 10). The ordinary artisan would have done so with a reasonable expectation of success because Eckert et al. teaches (p. 895) the use of the triphosgene that has been purified in the preparation of a diisocyanate.
Additionally, it would have been obvious to wash the triphosgene with cold Et2O with a reasonable expectation of success because Armarego et al. teach (page 4 of 4, written page 103) to do so. The ordinary artisan would have looked to the teachings of Armarego et al. because Armarego et al. teach overlapping drying steps taught by Eckert et al. (p. 895) and Armarego et al. cites (page 4 of 5, written page 103) the Eckert et al. reference.
Concerning the 5C temperature of the Et2O, Armarego et al. teach (page 4 of 4, written page 103) cold Et2O is used to wash the triphosgene. The ordinary artisan instructed to use cold Et2O, would have experimented with cold temperatures to arrive at the instant temperature of 5C. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the cold Et2O taught by Armarego et al. had the temperature of 5C.
Concerning the triphosgene composition having less than 1% CCl4, the above argued combination of 352, Eckert et al. and Armarego et al. instruct the ordinary artisan to arrive at methods substantially identical to the methods of the current invention. The methods are washing the triphosgene with diethyl ether a 5 C. Due to the methods of the prior art and the methods of the instant invention being substantially identical with respect to washing of the triphosgene, the triphosgene obtained by practicing the combined teachings of the prior art would have been the instant triphosgene composition having a zero concentration of CCl4. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the ratios of diamine to HCl, the concentrations of HCl and the temperatures, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Upon preparing and subsequently reacting the diamine HCl composition and the triphosgene composition, the ordinary artisan would have arrived at claim 5 and the APHA levels of the diisocyanate. The reason being the prior art methods of preparing the triphosgene, diamine HCl compositions and subsequently reacting the compositions, are substantially identical to the methods of the current invention. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 7 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is ‘887 (CN106748887, Published 05-2017, All references are to a machine translation attached to this office action. 887 was cited in a written opinion for application EP3831808. EP3831808 is in the patent family of US application 17/111,891).
	887 teaches (Example 1) the preparation of a m-xylylene diisocyanate (claim 5) via the reaction of m-xylylenediamine hydrochloride with BTC. BTC stands for Bis(trichloromethyl)carbonate or triphosgene. The reaction product that contains the m-xylylene diisocyanate as taught by 887 (Example 1) is the instant diisocyanate composition.
887 teaches (top of page 3 of 5) the use of solid phosgene. Triphosgene is understood to be solid as evidence by Eckert et al. bridging pages 895-896.
However, 887 does not teach the adjustment of the b*/CIE color of the triphosgene via washing with a sodium chloride solution.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so. 
Conclusion
Claims 1, and 3-6 are rejected. Claim 7 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622  


/JAFAR F PARSA/Primary Examiner, Art Unit 1622